Citation Nr: 1705184	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in September 2009.  The Board granted an initial 70 percent rating for PTSD and remanded the TDIU claim for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

Throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is in effect for PTSD, evaluated as 70 percent disabling from July 25, 2008; prostate cancer with residual urinary incontinence and erectile dysfunction, evaluated as 100 percent disabling from October 19, 2009, and 40 percent disabling from April 1, 2012; diabetes mellitus, evaluated as 20 percent disabling from April 12, 2006; bilateral hearing loss, evaluated as 10 percent disabling from October 19, 2009; and tinnitus, evaluated as 10 percent disabling from October 19, 2009.  During the appeal period, the Veteran's combined disability rating was 80 percent from July 25, 2008; 100 percent from October     19, 2009; and 90 percent from April 1, 2012.  As the Veteran's prostate cancer was evaluated as 100 percent disabling from October 19, 2009 through March 30, 2013, and he was also in receipt of a special monthly compensation during that time, the issue of entitlement to TDIU during that period is moot.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  For the remainder of the appeal period, the minimum schedular criteria for TDIU have been met.  

The evidence of record demonstrates that the highest level of education attained by the Veteran is an associate's degree in automotive technology.  During service, the Veteran's military occupational specialty (MOS) was a helicopter repairman.  After his discharge from active duty, the Veteran worked as a maintenance mechanic    for an ammunition plant until his retirement in August 2005.  

The record shows that the Veteran began seeking regular treatment for his PTSD    in June 2008.  At the time, he reported symptoms of panic attacks, anxiety, severe depression, nightmares, irritability, restlessness, avoidance, intrusive memories, loss of interest in usual activities, and exaggerated startle response.  He stated that his symptoms have gotten increasingly worse since the Iraq War.  The treatment provider noted that the Veteran appeared extremely nervous, as if he were having    a panic attack.  His manner was anxious; motor activity was tense; memory was impaired; judgment was fair; and affect was flat.  A Global Assessment of Functioning (GAF) score of 45 was assigned.

A June 2009 VA examination report indicates that the Veteran reported symptoms of anxiety, depression, exaggerated startle response, nightmares, panic attacks accompanied by cold sweats, suicidal ideations, and a loss of interest in most activities.  He reported homicidal ideations when he was working, but stated that he would now commit suicide before hurting someone else.  His mood was depressed and affect was sad. The examiner noted that the Veteran became tearful a few minutes into the examination and had to leave the room.  A GAF score of 55 was assigned, and the examiner characterized the Veteran's PTSD as moderate.  

A July 2009 VA treatment record indicates that the Veteran reported chronic suicidal thoughts, nightmares, feelings of numbness and distress.  It was noted    that the Veteran was guarded, watchful, anxious, and depressed most of the time.  The treatment provider noted that the Veteran's PTSD has "really impacted his functioning in his family and within the community."

A December 2009 private psychiatric treatment record indicates that the Veteran was having difficulty dealing with stress, cried frequently, felt tired most of the time, lost his temper easily, and could not tolerate crowds or loud noises.  The Veteran appeared withdrawn; his affect was anxious; his concentration was impaired; and his mood and speech were frustrated.  The treatment provider noted that the Veteran had difficulty relating to him.  The assessment was profound PTSD and moderately severe neurotic depression.  A GAF score of 45 was assigned, and the Veteran's prognosis was assessed as poor.  The treatment provider noted that the Veteran's Vietnam experiences affected his daily life profoundly, and he did not appear able to tolerate much stress, was not a good candidate for vocational rehabilitation, and did not appear able to handle any gainful employment.  

During a September 2012 VA examination, the Veteran reported symptoms of anger, irritability, volatility, low frustration toleration, and social withdrawal.  He also stated that he believed his irritability, anger, hypervigilance, difficulty trusting people, difficulty forming relationships, difficulty concentrating, avolition, and frequent panic attacks would greatly impede his ability to maintain employment.  He stated that when he was working, he struggled to function and frequently missed work or had to leave early due to his psychiatric symptoms.  A GAF score of 45 was assigned.

A June 2014 VA treatment record indicates that the Veteran reported increased nightmares, poor sleep, fatigue, and decreased concentration.  In August 2014, the Veteran's treating VA psychiatrist noted that the Veteran's symptoms of panic, anxiety, depression, poor sleep, and irritability were worsening and increased his dosage of medication for anxiety and depression.     

VA treatment records from May 2015 through July 2015 indicate that the Veteran's PTSD symptoms further increased in severity after the unexpected death of his son.  He reported worsening nightmares, irritability, suicidal ideations, and poor sleep, memory, and concentration.  It was noted that he was very anhedonic and had difficulty maintaining personal hygiene.  

In December 2015, a VA examiner reviewed the evidence of record and indicated that the Veteran had a very difficult time for the past few years due to multiple medical problems, including melanoma, prostate cancer, hypertension, falling out   of bed, and experiencing a brief loss of consciousness, physical injuries, and some cognitive impairment after a fall in 2015.  The examiner also indicated that the Veteran experienced significant grief related to the death of his son, after which he experienced increased anxiety, stress, PTSD-related nightmares, and depression.  With respect to employability, the examiner provided the following opinion, in relevant part:

Prior to his fall and the death of his son, the Veteran participated in cognitive processing therapy for PTSD which he found to be beneficial. . . .  It is reasonable to conclude that if his son hadn't died, the Veteran would be functioning at a much higher level than he is currently.    At the present time, he appears to be experiencing a significant bereavement reaction interposed on his rather pervasive depression.  

   . . .

Currently the bereavement associated with the death of [the Veteran's] son is having the most impact on his depression and functioning.  As noted previously, his PTSD symptoms did not preclude him from having a  long and successful career. . . .   The combination of medication and therapy had led to improvement in PTSD symptoms and overall functioning.  It is likely th at as the Veteran's bereavement reaction changes and lessens over time, the current exacerbation of depression and anxiety symptoms will also improve. . . .  While age and medical conditions might inhibit employment, his PTSD symptoms themselves, would not impair his ability to successfully function in a work environment as he did in the past.

The Board notes this opinion did not specifically take into consideration the Veteran's other service connected disabilities of diabetes, hearing loss, and tinnitus prior to October 2009, and prostate cancer residuals from April 2012.  The impact of these disabilities, when considered along with the PTSD symptomatology during the pertinent periods on appeal, and after resolving all doubt in the Veteran's favor, are sufficient in the Board's opinion, as to render the Veteran unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations  place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  


 
ORDER

Entitlement to TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


